Mr. Justice Gordon
delivered the opinion of the court, October 12th 1874.
The offer of the defendant was not sufficient to raise the question of estoppel as against the plaintiff, and hence was properly rejected.
The assent or consent of the plaintiff to the execution of the deed by his wife, unless given in the manner and form required by the statute, amounted to nothing. We cannot see that the case was helped by the offer to prove that the woman was induced to take, in lieu of money, a note upon her husband, for the note belonged to her as much as the cash would have done, had it been paid; and so far as he was concerned — as has been well said by the judge who tried the case — there was merely a change of creditors. In the case of Johnson v. Fritz, 8 Wright 449, it was proved that the husband actually received part of the purchase-money paid to his wife, and hence it was held that he was estopped from claiming his curtesy in the land. For my own part, I think this case carries the doctrine of estoppel quite as far as it should go; nevertheless, did the offer come within this ruling, it would determine the question in favor of the plaintiff in error; but it does not. There is nothing in the offer which proposes to show *283that the plaintiff derived any benefit whatever from the sale, and we cannot presume that he did.
The note, if not paid during her life, would, at her death, form part of her estate, and as such, be the subject of distribution, either under her will or under the intestate laws, as the case might be; but it does not follow that in either event he would be a beneficiary. Judgment affirmed.